Danforth, J.
It may very well be that each plaintiff has a good cause of action against the defendants, but the plaintiffs have none common to all or jointly with each other. Each individual and each firm may have been defrauded by similar, although not the same, representations, *143"but the complaint shows that each has suffered separately, and its whole scope and meaning is inconsistent with the idea that the plaintiffs, or any two or more of them, are jointly prejudiced. As the objection appears upon the face ¿of the complaint, the demurrer was well taken.
The judgment should be affirmed.
All concur.